Allowable Subject Matter
Claims 1-4 and 6-18 are allowed.
The following is an examiner’s statement of reasons for allowance: During the prosecution of the claimed invention the limitations “a nozzle blade having a pair of slits formed spaced from each other and on a portion of the nozzle blade, the nozzle blade disposed in the debris collecting space, and partitions the debris collecting space into a first debris collecting space connected to the first suction chamber and a second debris collecting space connected to the second suction chamber, and configured to prevent debris having the first size, moving to the second suction chamber form the first suction chamber while allowing debris having the second size move from the first suction chamber to the collecting space” fails to render the claimed invention obvious and anticipated. For instance, GB2530931 discloses a vacuum cleaning apparatus having a first and second vacuum chambers with respective brush elements and a plurality of blades in between the first and second vacuum chamber. However, ‘0931 fails to disclose “a nozzle blade having a pair of slits formed spaced from each other and on a portion of the nozzle blade, the nozzle blade disposed in the debris collecting space, and partitions the debris collecting space into a first debris collecting space connected to the first suction chamber and a second debris collecting space connected to the second suction chamber, and configured to prevent debris having the first size, moving to the second suction chamber form the first suction chamber while allowing debris having the second size move from the first suction chamber to the collecting space”.  Further search and consideration has failed to result in possible prior art that would render the claimed invention obvious or anticipated. Therefore for the reasons above the claim limitations of claims 1-4 and 6-18 have been considered as allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723